Citation Nr: 1030313	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-25 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals 
of a right knee meniscectomy.

2.  Entitlement to a rating higher than 10 percent for 
degenerative arthritis of the right knee.

3.  Whether a reduction in rating for chronic lumbar strain from 
40 percent to 20 percent was proper.

4.  Entitlement to service connection for a right and left hip 
disability.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied increased 
ratings for residuals of a right knee meniscectomy and 
degenerative arthritis of the right knee.  The appeal also comes 
from a rating decision in May 2007 that denied service connection 
for right and left hip conditions, reduced the Veteran's 
disability rating for chronic lumbar strain from 40 percent to 20 
percent, and denied entitlement to a TDIU.  

The Veteran presented testimony before a Decision Review Officer 
at the RO in May 2006.  A transcript of that hearing is 
associated with the claims file.  Pursuant to the Veteran's 
request, a hearing before a member of the Board was scheduled for 
January 2008.  A notation associated with the claims file 
indicates that the Veteran did not appear for this hearing.  As 
the Veteran failed to report for the hearing or provide an 
explanation for his absence, and has not requested that the 
hearing be rescheduled, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2009).

Following the November 2007 supplemental statement of the case, 
additional evidence in support of his claims was associated with 
the claims file.  The Veteran waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

A claim for a separate rating for surgical scar post-
meniscectomy of the right knee has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of whether a reduction in rating for chronic lumbar 
strain from 40 percent to 20 percent was proper, entitlement to 
service connection for a right and left hip disability, and 
entitlement to TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any further action is required on his part.


FINDING OF FACT

Residuals of right knee meniscectomy are manifested by complaints 
of knee pain, locking, and giving way; medial and lateral joint 
line tenderness; and no more than moderate recurrent instability 
or subluxation of the right knee; there is X-ray evidence of 
degenerative arthritis of the right knee; extension to 5 degrees; 
and limitation of flexion to 80 degrees with pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of a right knee meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).


2.  The criteria for a rating higher than 10 percent for 
degenerative arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in August 2005; a rating decision in November 2005; a 
statement of the case in June 2006; and a supplemental statement 
of the case in November 2007.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claims 
herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the Veteran with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the Veteran, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the 
November 2007 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the Veteran of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  In 
July 2010, the Veteran's representative claimed that the 
Veteran's right knee disability had worsened.  The duty to assist 
includes providing a medical examination when such is necessary 
to make a decision on the claim.  The claimant was afforded a VA 
examinations in 2007.  Reexamination will be requested whenever 
there is a need to verify either the continued existence or the 
current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, a reexamination is required if the evidence indicates 
that there has been a material change in a disability.  As there 
is no objective evidence indicating, nor does the Veteran claim, 
that there has been a material change in the severity of his 
service-connected right knee condition since he was last 
examined, and as the duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted, VAOPGCPREC 11-
95, the Board is deciding the appeal on the current record.

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Criteria & Analysis

The Veteran asserts that he is entitled to a disability rating in 
excess of 20 percent for residuals of a right knee meniscectomy, 
and a rating higher than 10 percent for degenerative arthritis of 
the right knee.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have been 
more severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Traumatic arthritis is evaluated pursuant to the criteria found 
in Diagnostic Code 5010 of the Schedule, which directs the 
examiner to evaluate traumatic arthritis pursuant to the criteria 
for degenerative arthritis found in Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent rating is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, and a 
20 percent rating is warranted with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent and 
10 percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Limitation of motion of the knee is rated under Diagnostic Code 
5260 (limitation of flexion) and Diagnostic Code 5261 (limitation 
of extension).  38 C.F.R. § 4.71a.  A separate rating may be 
assigned for limitation of flexion or for limitation of extension 
if a compensable rating is warranted under both sets of criteria.

Under Diagnostic Code 5260, the criterion for a noncompensable 
rating will be assigned for limitation of flexion of the knee to 
60 degrees; a 10 percent rating will be assigned for limitation 
of flexion of the knee to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the knee to 30 degrees; and 
a 30 percent rating will be assigned for limitation of flexion of 
the knee to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees is rated noncompensably (zero percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 percent 
disabling; extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees is 
rated 30 percent disabling; extension of the leg limited to 30 
degrees is rated 40 percent disabling; and extension of the leg 
limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 
4.71a.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Also instability of the knee is rated under Diagnostic Code 5257.  
A 10 percent rating is assigned for slight recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is assigned for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, the provisions 
regarding pyramiding do not preclude the assignment of separate 
ratings for separate and distinct symptomatology where none of 
the symptomatology justifying an rating under one diagnostic code 
is duplicative of or overlapping with the symptomatology 
justifying an rating under another diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

By way of background, the Veteran injured his right knee in 
service and underwent a meniscectomy in December 1978.  By a 
rating decision in February 1980, service connection was 
established for residuals of a right knee meniscectomy.  The 
disability is currently evaluated as 20 percent disabling under 
Diagnostic Code 5257 for impairment due to recurrent subluxation 
or lateral instability of the knee.  In June 2000, the RO granted 
a separate 10 percent evaluation for degenerative arthritis of 
the right knee under Diagnostic Code 5010-5260.  

A VA treatment report in March 2005 contained a finding of right 
knee scarring.  Posterior and anterior Drawer tests were 
negative.  There was normal range of motion without locking.  The 
clinician noted medial and lateral joint line tenderness, without 
effusion.  An April 2005 MRI was suggestive of severe meniscal 
degeneration and tears, and osteochondral defects.  June and July 
2005 VA treatment notes recorded complaints of increased right 
knee pain, along with findings of a tear of the lateral meniscus 
posterior horn, and a kissing lesion of the lateral compartment 
(bone to bone).  He was treated with hyalgan injections.  It was 
noted that the Veteran could return to light duty work with 
restrictions.  Possible future surgery was considered.  A 
September 2005 VA clinical note recorded findings of a scar over 
the lateral joint line that was very tender to the touch.  

On VA examination in September 2005, the Veteran complained of 
right knee locking and pain.  The Veteran walked with a limp.  He 
wore a knee brace.  The Veteran described constant pain at a 
level 6/10, with flare ups in pain of 10/10.  He had received 
cortisone injections and physical therapy in the past with no 
relief.  At the time, the Veteran reported working light duty 4 
hours a day.  On physical evaluation, there was tenderness on 
palpitation over the medial and lateral tibial joint lines.  
There was significant crepitus in the patello femoral joint.  
Flexion was to 95 degrees with significant pain on terminal 
flexion.  Cruciate and collateral ligaments were intact.  There 
was no change in the range of motion with repetitive movement, 
fatigue or incoordination.  X-rays revealed subchondral 
sclerosis, osteophyte formation, and joint space narrowing.  A 
MRI showed muscle degeneration, along with tears and 
osteochondral defects in the lateral femoral condyle and lateral 
tibial plateau.  The examiner diagnosed degenerative joint 
disease.  

On VA examination in May 2006, the Veteran complained of constant 
right knee pain with flare-ups of pain precipitated by overuse, 
occurring once or twice a month, and rated as 10/10 in intensity.  
The examiner found no weakness, stiffness, redness, swelling or 
heat, instability, locking, or giving way.  The Veteran wore a 
knee brace.  The examiner noted no episodes of dislocation or 
recurrent sublaxation.  The examiner found the joint problem did 
not affect the Veteran's activities of daily living or the 
performance of his work duties as a mail handler.  Range of 
motion was zero to 140 degrees.  There was pain and fatigability 
with range of motion.  There was no additional limitation of 
motion on repetitive movements.  There was no patella femoral 
crepitance, or medial joint line pain.  Collaterals, anterior 
cruciate ligament (ACL), and posterior cruciate ligament (PCL) 
were stable.  McMurray's test was negative.  The Veteran's gait 
was described as normal.  X-rays revealed severe degenerative 
joint disease.  

On VA examination in October 2006, the Veteran complained of 
right knee pain with flare-ups of 10/10 in intensity.  He also 
related weakness, stiffness and fatigability.  The examiner noted 
that the Veteran used a knee brace and a cane for ambulation.  
The Veteran was unsteady and his gait was antalgic with abnormal 
weight bearing.  He denied history of falls.  Flexion was to 80 
degrees and extension was to 5 degrees, with pain.  There was no 
additional limitation of motion on repetitive movement, fatigue, 
weakness, lack of endurance incoordination or instability.  
McMurray's test was negative.  The joint was not ankylosed.  

On VA examination in April 2007, the Veteran complained of pain, 
weakness, stiffness, swelling, and giving way of the knee.  The 
Veteran denied locking.  He related of flare-ups of pain 15 times 
a month, rated as 8/10 in intensity.  Flare-ups of pain were 
brought on by increased activity and relieved with rest.  The 
Veteran reported being employed as a mail handler at the U.S. 
Post Office until 2005.  The Veteran used a knee brace and a cane 
for ambulation.  Past treatment consisted of injections and 
physical therapy, with no relief.  There were no episodes of 
dislocation or recurrent sublaxation.  The examiner noted 
difficulty with activities of daily living such as going up 
stairs, walking, exercise and recreational activities.  There 
were no incapacitating episodes in the previous 12 months.  

On clinical evaluation, there was patella-femoral crepitance and 
lateral joint line pain.  Gait was antalgic.  Flexion was to 90 
degrees and extension was to 5 degrees, with pain.  There was no 
additional limitation of motion on repetitive movement, fatigue, 
weakness, lack of endurance incoordination or instability.  
McMurray's test was equivocal.  Collaterals, ACL and PCL were 
stable.  The joint was not ankylosed.  X-rays revealed mild 
degenerative changes with joint space narrowing, greatest in the 
lateral and patella femoral compartment.  There was also an 
osteochondroma on the right knee.  MRI showed complex tear of the 
posterior horn medial meniscus, degenerative changes, and 
truncated morphology lateral meniscus most consistent with prior 
lateral meniscectomy.  The examiner noted that the examination 
was extremely limited by the Veteran's degree of cooperation and 
apparent pain on any movement.  

In May 2007, the Veteran reported a history of falls due to 
giving out of the knees when not using a knee brace.  

During the period on appeal, right knee flexion was limited at 
most to 80 degrees with pain.  As flexion was not limited to 30 
degrees, the criteria for an increased rating of 20 percent under 
Diagnostic Code 5260 were not met, even considering functional 
loss due to pain and painful movement.  There was no additional 
loss of motion due to repetitive motion, fatigue, weakness, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

As extension was to 5 degrees at most, the criterion, extension 
limited to 10 degrees, for a separate rating under Diagnostic 
5261 was not demonstrated, even considering functional loss due 
to pain and painful movement.  With any pain, extension was still 
not limited such that the criteria for a compensable rating for 
limitation of extension were met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the Veteran's left knee instability, in order to 
establish a 30 percent rating under Diagnostic Code 5257, the 
evidence would require a showing of severe impairment.  
Occasionally, the Veteran has endorsed locking of the right knee 
joint.  In May 2007, he reported a history of falls due to his 
knee giving way.  The evidence shows that the Veteran has an 
antalgic gait with abnormal weight bearing, and requires a cane 
and knee brace for ambulation.  McMurray's test has been 
negative, except in April 2007 when the examiner noted it was 
equivocal.  The examiner also noted that that the examination was 
extremely limited by the Veteran's degree of cooperation and 
apparent pain on any movement.  On VA examination the examiners 
found no objective evidence of instability, locking, or giving 
way.  No episodes of dislocation or recurrent sublaxation were 
noted.  Clinical testing throughout the period on appeal has 
produced findings consistent with stable or intact collateral 
ligaments, ACL and PCL.  Posterior and anterior Drawer tests have 
been determined to be negative.  Accordingly, the record shows 
that no more than moderate recurrent instability or subluxation 
of the right knee. Therefore, a rating higher than 20 percent 
based on instability is not warranted under Diagnostic Code 5257. 

In considering the applicability of other diagnostic codes, the 
Board finds that 5256 (ankylosis of the knee), 5258 (dislocation 
of semilunar cartilage), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 5263 
(genu recurvatum) are not applicable in this case, because the 
medical evidence does not show that the Veteran has any of those 
conditions. Specifically, the treatment records and VA 
examinations do not demonstrate any objective finding of 
ankylosis of the right knee, malunion or nonunion of the tibia 
and fibula is not shown, there is no objective finding of 
dislocation of the semilunar cartilage or locking of the right 
knee, and genu recurvatum has not been diagnosed.

As described above, the criteria for a rating in excess of 20 
percent for residuals of a right knee meniscectomy have not been 
met, also the criteria for a separate rating higher than 10 
percent for degenerative arthritis of the right knee have not 
been met, and the Veteran's claims are therefore denied.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-connected 
disability with the established criteria.  38 C.F.R. § 
3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

Here, the rating criteria for the Veteran's right knee 
disabilities reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher ratings for additional 
or more severe symptoms, which have not been shown.  In this 
regard, there is no evidence that these disorders cause unusual 
factors such as marked interference in employment or frequent 
hospitalizations.  Therefore, the Board finds that the disability 
picture is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate.  Consequently, referral for 
extraschedular consideration is not warranted under 38 C.F.R. § 
3.321(b)(1).


ORDER

A rating higher than 20 percent for residuals of a right knee 
meniscectomy is denied.

A rating higher than 10 percent for degenerative arthritis of the 
right knee is denied.


REMAND

A rating decision in May 2007, in pertinent part, denied service 
connection for right and left hip conditions, reduced the 
Veteran's disability rating for chronic lumbar strain from 40 
percent to 20 percent, and denied entitlement to TDIU.  A 
November 2007 notice of disagreement clearly indicated the 
Veteran's intent to appeal that determination.  However, to date, 
the RO has not issued the Veteran a Statement of the Case with 
respect to these issues.  Under these circumstances, the Board 
has no discretion and is obliged to remand these issues to the RO 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case in 
response to the November 2007 notice of 
disagreement regarding the issues of 
entitlement to service connection for right 
and left hip conditions, propriety of 
reduction of the Veteran's disability rating 
for chronic lumbar strain from 40 percent to 
20 percent, and entitlement to a TDIU, to 
include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on these issues.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


